967 F. Supp. 6 (1997)
The FUND FOR ANIMALS, et al., Plaintiffs,
v.
Bruce BABBITT, Secretary of the Interior, et al., Defendants.
and
NATIONAL AUDUBON SOCIETY, et al., Plaintiffs,
v.
Bruce BABBITT, Secretary of the Interior, et al., Defendants.
Civil Nos. 94-1021 (PLF), 94-1106 (PLF).
United States District Court, District of Columbia.
May 5, 1997.
Eric Robert Glitzenstein, Meyer & Glitzenstein, Washington, DC, for Fund for Animals.
Howard I. Fox, Sierra Club Legal Defense Fund, Washington, DC, for National Audubon Society.
Joseph R. Perella, Environment & Natural Resources Div., Washington, DC, for Defendants.

ORDER
PAUL L. FRIEDMAN, District Judge.
On consideration of the parties' joint motion for approval of their settlement agreement and limited relief under Rule 60(b), and in accordance with this Court's January 29, 1997, opinion, it is hereby ordered that the parties' settlement agreement is approved and it is further ordered that the Court's September 29, 1995, Opinion is hereby amended as follows:
(1) The clause in the last sentence of footnote 7, which reads, "and because under the statute that factor alone may have been sufficient to justify listing the bear, 50 C.F.R. § 424.11(c)" is hereby vacated; and
(2) The words "past" and "historic" in the last sentence of footnote 7 are hereby vacated.
The clerk is directed to submit a copy of the amended opinion with the vacated portions deleted to West's Reporting Service for publication.
This case is hereby dismissed, except with regard to any claim for attorneys fees' and costs, and except that any party may move to enforce any aspect of the Court's September 29, 1995, order as amended, or to enforce the settlement agreement filed with the Court along with the parties' joint Rule 60(b) motion;
Any claim for attorneys' fees and costs will be resolved in accordance with ¶ 8 of the parties' settlement agreement.